3:20-cv-03063-CMC          Date Filed 04/22/21       Entry Number 50      Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

 Alwayne Dontrell Quillin, Jr.,                       Civil Action No. 3:20-cv-3063-CMC-SVH
                          Plaintiff,
             vs.
                                                                       ORDER
 Daniel Simon, in his official capacity as
 Sheriff of Lee County, also known as Lee
 County Sheriff’s Office,

                           Defendant.

       This matter is before the court on Plaintiff’s Complaint pursuant to 42 U.S.C. § 1983,

removed to this court August 25, 2020. ECF No. 1. In accordance with 28 U.S.C. § 636(b) and

Local Civil Rule 73.02 (B)(2)(d), D.S.C., the matter was referred to United States Magistrate Judge

Shiva V. Hodges for pre-trial proceedings and a Report and Recommendation (“Report”) on non-

dispositive matters.

       Plaintiff filed a motion to remand on September 4, 2020, which the court denied. ECF

Nos. 6 (motion), 14 (Report), 20 (Order). Plaintiff then filed a motion to amend/correct the Order

denying remand under Federal Rule of Civil Procedure 59(e). ECF No. 28. Defendant responded

in opposition (ECF No. 30) and no reply was filed.

       Before the court ruled on the motion to amend, Defendant filed a motion to dismiss. ECF

No. 34. The motion was fully briefed (ECF Nos. 35, 36), and the Magistrate Judge has now entered

a Report recommending the § 1983 claim be dismissed and the court decline to exercise

supplemental jurisdiction over the state law claims. ECF No. 38. The Magistrate Judge advised

the parties of the procedures and requirements for filing objections to the Report and the serious
3:20-cv-03063-CMC          Date Filed 04/22/21       Entry Number 50        Page 2 of 10




consequences if they failed to do so. Plaintiff filed objections to the report (ECF No. 42) and

Defendant replied (ECF No. 44).

         I.    Motion to Amend

       In his motion to amend the order denying remand, Plaintiff argues the court failed to

consider an intervening amendment in a controlling statute and failed to consider controlling case

law from the Fourth Circuit in denying remand, and therefore the Order entered October 7, 2020

should be amended. ECF No. 28. He contends the language of 28 U.S.C. § 1446(b)(3) was

disregarded by the court, as was Fourth Circuit authority in Yarnevic v. Brink’s, Inc., 102 F.3d 753

(4th Cir. 1996). In addition, he distinguishes the case relied on by the court, Vince’s Crab House,

Inc. v. John Olszewski, Jr., et al., No. CV JKB-20-2218, 2020 WL 5569744, at *3 (D. Md. Sept.

17, 2020). He argues the court’s effort to distinguish Yarnevic based on diversity jurisdiction was

“not consistent with the statutory scheme,” and asserts Vince’s Crab House “has almost no bearing

on the facts of this case.” Id. at 5. He contends the proposed Second Amended Complaint (“SAC”)

that was attached to the Motion to Amend Complaint in state court on July 2, 2020, falls within

the statute and was sufficient to put Defendant on notice of the federal § 1983 claim, triggering the

time period for removal. Because Defendant removed more than 30 days after that “notice,”

Plaintiff asserts removal was untimely and the case should be remanded to state court.

       Defendant responded in opposition, arguing the motion for reconsideration is without merit

as Plaintiff rehashes failed arguments and thus does not provide grounds for reconsideration. ECF

No. 30. He cites Savilla v. Speedway SuperAmerica, LLC, 91 F. App’x 829, 831 (4th Cir. 2004),

finding removal premature when “no complaint asserting a federal question had ever been filed.”
                                                 2
3:20-cv-03063-CMC          Date Filed 04/22/21       Entry Number 50         Page 3 of 10




He contends this court’s order denying remand is consistent with Savilla, as there was no federal

question allowing removal until permission to file the SAC was actually granted. Finally, he notes

the federal question jurisdiction inquiry is limited to the face of a well-pleaded complaint, and

because the SAC was not operative until at earliest, the state court granted leave to file, he could

not remove this action until then.

                   a. Standard

       Plaintiff brings his motion to alter or amend judgment under Federal Rule of Civil

Procedure 59(e).1 Motions to reconsider interlocutory orders, however, are governed by Rule

54(b) of the Federal Rules of Civil Procedure. See Carlson v. Boston Scientific Corp., 856 F.3d

320, 325 (4th Cir. 2017).2 While courts have “broader flexibility to revise interlocutory orders

before final judgment as the litigation develops and new facts or arguments come to light[,]” than

for a final judgment, the court’s discretion “is not limitless.” Id. (citing Am. Canoe Ass'n v. Murphy

Farms, Inc., 326 F.3d 505, 515–16 (4th Cir. 2003)). Instead, in the interest of finality, courts apply

the law-of-the-case doctrine, and modify interlocutory rulings only under circumstances similar to

those allowed under Rule 59(e). Id. “Thus, a court may revise an interlocutory order under the

same circumstances in which it may depart from the law of the case: (1) ‘a subsequent trial




1
 Although both Plaintiff and Defendant appear to believe motions under Rule 59(e) must be filed
within 10 days of the challenged judgment, Rule 59(e) was amended in 2007 to increase the time
period for filing such a motion to 28 days after entry of judgment.
2
  In contrast, Rules 59(e) and 60(b) address alteration, amendment, or relief from final orders or
judgments. While these rules address different circumstances, the standards are similar.
                                                 3
3:20-cv-03063-CMC          Date Filed 04/22/21       Entry Number 50         Page 4 of 10




produc[ing] substantially different evidence’; (2) a change in applicable law; or (3) clear error

causing ‘manifest injustice.’” Id. (quoting Am Canoe Ass’n at 15). As with motions under Rule

59(e), motions under Rule 54(e) are not properly used to present evidence or argument that was

available but not presented prior to the challenged ruling. Id. at 326 (affirming denial of

reconsideration where moving party relied on evidence that was available before the challenged

ruling); see also Exxon Shipping Co. v. Baker, 554 U.S. 471, 486 n.5 (2008) (quoting 11 C. Wright

& A. Miller, Federal Practice and Procedure § 2810.1, pp. 127–128 (2d ed.1995) for proposition

motions to alter or amend judgment “may not be used to relitigate old matters, or to raise arguments

or present evidence that could have been raised prior to the entry of judgment.”); EEOC v.

Lockheed Martin Corp., 116 F.3d 110, 112 (4th Cir. 1997) (noting reconsideration under Rule

59(e) “is an extraordinary remedy that should be applied sparingly”).

                   b. Discussion

       The court denies Plaintiff’s motion to amend the Order denying remand, as it finds his

arguments unavailing. The pertinent statute, 28 U.S.C. § 1446, states

        Except as provided in subsection (c), if the case stated by the initial pleading is not
       removable, a notice of removal may be filed within 30 days after receipt by the
       defendant, through service or otherwise, of a copy of an amended pleading, motion,
       order or other paper from which it may first be ascertained that the case is one which
       is or has become removable.

§ 1446(b)(3) (emphasis added). In this case, the state court case was not one which was or had

become removable until the federal cause of action was added by the SAC. Before the state court

granted leave to file the SAC, no federal cause of action was before the court and thus no basis for

federal jurisdiction existed, as the parties were not diverse. Although Defendant had notice
                                                4
3:20-cv-03063-CMC           Date Filed 04/22/21       Entry Number 50        Page 5 of 10




Plaintiff would be moving to amend his Complaint for a second time, the case was not removable

at that point because leave of the court was required before the SAC could be filed and become

the operative complaint in the matter. If the state court had denied leave to file the SAC, there

would be no federal jurisdiction even if Defendant had attempted to remove the case prior to the

state court’s ruling. See Savilla, 91 F. App’x 831 (finding removal premature because “no

complaint asserting a federal question had ever been filed.”).

       Plaintiff’s arguments for reconsideration that the court did not consider an amendment to

the removal statute and pertinent Fourth Circuit case law fail. The court explained its reasons for

distinguishing Yarnevic, as that case was removed based on diversity jurisdiction, while the instant

case was removed based on federal question jurisdiction. The Fourth Circuit in Yarnevic, while

broadly defining “other papers” in § 1446(b), also relied on the “unique posture” of the diversity

case, noting “[w]e do not think § 1446(b) requires that the ‘motion, order, or other paper; be part

of the state court record, especially in a case like this where diversity is created by a voluntary act

of the plaintiff and the case has already been properly removed.” Yarnevic, 102 F.3d at 755

(emphasis added). Although Plaintiff argues Vince’s Crab Shack, a case relied on by the court, is

inapposite, the court finds Yarnevic bears less on the facts of this case and is therefore

distinguishable.

       Plaintiff also argues § 1446 was amended in 2011 to add the removal provisions in

subsection (c) relating to removal based on diversity of citizenship. He asserts because Congress

added those sections, it also could have distinguished between diversity and federal question

jurisdiction in subsection (b) had it so desired. He contends because Congress did not require the
                                                  5
3:20-cv-03063-CMC           Date Filed 04/22/21      Entry Number 50          Page 6 of 10




“copy of an amended pleading” to be a filed amended pleading, his proposed SAC should suffice

to trigger the removal deadline. The court notes a pleading is not an amended pleading until it is

filed. Accordingly, the court’s finding that this case was not one “which is or has become

removable” until the state court’s grant of leave to file the SAC controls.

            II.   Motion to Dismiss

        The Magistrate Judge recommends granting Defendant’s motion to dismiss as to the federal

claim(s) brought pursuant to § 1983, as he is not a defendant amenable to suit under § 1983 in his

official capacity. ECF No. 38. The Report also recommends this court decline to exercise

supplemental jurisdiction over the state law claims and remand the remaining claims to state court.

Id. at 9.

        Plaintiff objects to the dismissal of his § 1983 claim, arguing Defendant waived Eleventh

Amendment immunity by removing this case to federal court. ECF No. 42. He also contends

Defendant, as an “agency or political subdivision,” is a proper party for a Monell claim under §

1983. Based on an interrogatory answer, Plaintiff claims Defendant “responded evasively” and

did not identify that Sherriff Simon was not a proper party for such a claim. Id. at 4. Finally, he

requests leave to amend his SAC to include a defendant not barred by the Eleventh Amendment,

and asserts that amendment should relate back to the date of the original pleading. Id. at 5.

        Defendant responded, arguing removal did not waive Eleventh Amendment immunity.

ECF No. 44. Further, he contends he is not a proper party under Monell, as found by the Magistrate

Judge, and that amendment of the SAC would be futile because there is “no amendment that would



                                                 6
3:20-cv-03063-CMC            Date Filed 04/22/21       Entry Number 50          Page 7 of 10




warrant a different result, and the federal claims must therefore be dismissed.” Id. at 4. He requests

the court adopt the Report.

                    a. Standard

        The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

court. See Mathews v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo

determination of any portion of the Report of the Magistrate Judge to which a specific objection

is made. The court may accept, reject, or modify, in whole or in part, the recommendation made

by the Magistrate Judge or recommit the matter to the Magistrate Judge with instructions. See 28

U.S.C. § 636(b). The court reviews the Report only for clear error in the absence of an objection.

See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that

“in the absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to accept

the recommendation.”) (citation omitted).

                    b. Discussion

        The court agrees Plaintiff cannot sue Sheriff Simon in his official capacity under § 1983

even under Monell.3 The operative complaint before the court, the SAC, lists as Defendants



3
 In Monell v. Dept. of Social Svcs., 436 U.S. 658 (1978), the Supreme Court determined local
governing bodies and local officials sued in their official capacities can be sued directly under §
1983 for deprivations of constitutional rights as a result of official policies of that local entity.
However, Monell does not apply to state government agencies or employees, only local
municipalities.
                                                7
3:20-cv-03063-CMC           Date Filed 04/22/21        Entry Number 50        Page 8 of 10




“Daniel Simon in his Official Capacity of Sheriff of Lee County, a/k/a Lee County Sheriff’s

Department,” and other officers in their official capacities that have since been dismissed from the

case. See ECF Nos. 1-1 at 30 (SAC); 7 (stipulation of dismissal). In his stipulation of dismissal,

Plaintiff acknowledged “the only Defendant in this case is the removing Defendant Daniel Simon

in his Official Capacity as Sheriff of Lee County, a/k/a Lee County Sheriff’s Office (‘LCSO’).”

Id. at 2.

        As noted in the Report, because Defendant is a Sheriff being sued in his Official Capacity

only, he is considered an arm of the state and not a “person” within the meaning of § 1983. The

same is true to the extent Plaintiff is attempting to bring a § 1983 claim against the Lee County

Sheriff’s Office via Defendant as the office’s representative. Both, therefore, are entitled to

Eleventh Amendment immunity and thus cannot be sued in federal court. In addition, Sheriff’s

Departments and Sheriffs in their official capacities are considered state agencies and employees,

not municipal entities or employees, and thus cannot be sued under Monell in federal court.

        The court disagrees with Plaintiff that removal waives Eleventh Amendment immunity for

federal claims, and finds Lapides v. Bd. of Regents, 535 U.S. 613, 624 (2002), only applies to

waiver of immunity for state law claims. Lapides, 535 U.S. at 617 (“It has become clear that we

must limit our answer to the context of state law claims, in respect to which the State has explicitly

waived immunity from state court proceedings. That is because Lapides’ only federal claim

against the State arises under 42 U.S.C. § 1983, that claim seeks only monetary damages, and we

have held that a State is not a ‘person’ against whom a § 1983 claim for money damages might be

asserted. . . . Hence, this case does not present a valid federal claim against the State”).
                                                   8
3:20-cv-03063-CMC          Date Filed 04/22/21        Entry Number 50       Page 9 of 10




       Plaintiff’s objections regarding Monell are also unavailing. He quotes a South Carolina

statute unrelated to the federal claim he wishes to bring, and asserts Defendant’s position is “a bit

of a Catch-22” and Plaintiff is in a “quandary” regarding how to name a proper party for a § 1983

Monell claim. However, it is not Defendant’s job to assist Plaintiff with naming a proper party for

his lawsuit; Defendant only has a duty under Local Rule Interrogatories to note whether he is

properly identified, not whether suit can be brought against him for Plaintiff’s claims. Agreement

to accept service for a lawsuit does not mean the lawsuit is properly structured or will survive a

motion to dismiss. Plaintiff also asserts that if Defendant is not a proper party under § 1983, then

the case was never removable.

       Finally, Plaintiff requests he be allowed to amend his § 1983/Monell claim to add a proper

Defendant. He also notes he may be able to “renew Plaintiff’s 4th Claim for a Brady violation

based on undisclosed material evidence, which was previously dismissed to avoid a motion to

dismiss under Heck v. Humphrey.” ECF No. 42 at 6. He notes courts “uniformly proclaim policies

of resolving claims on their merits, and not on pleading technicalities.” Id. at 8. Defendant objects,

arguing “there is no amendment that would warrant a different result, and the federal claims must

therefore be dismissed.” ECF No. 44 at 4.

       Plaintiff did not request to amend his SAC in his response to the motion to dismiss before

the Magistrate Judge. Now, after entry of the Report, he requests amendment “[t]o the extent the

Monell claim needs to be amended to more clearly add an additional party in addition to the named

Defendant ‘Daniel Simon, in his Official Capacity as Sheriff of Lee County, a/k/a Lee County

Sheriff’s Office (‘LCSO’)’”. ECF No. 42 at 6. However, any amendment of the Monell claim to
                                                  9
3:20-cv-03063-CMC         Date Filed 04/22/21      Entry Number 50        Page 10 of 10




add a state agency or employee would be futile, as those defendants are not subject to suit under §

1983/Monell. Plaintiff does not appear to allege any facts that would allow amendment to add a

proper party under Monell. In addition, any claim for a Brady violation cannot be brought unless

and until the state court conviction is overturned, or it would be barred by Heck v. Humphrey, 512

U.S. 477 (1994).

       III.    Conclusion

       For the reasons above, Plaintiff’s motion to amend the order denying remand (ECF No. 28)

is denied. After a review of the record, the applicable law, and the Report and Recommendation

of the Magistrate Judge, the court agrees with the Report’s recommendation the federal claim(s)

in this matter must be dismissed. The court declines to exercise supplemental jurisdiction over the

state law claims. Accordingly, the court adopts the Report by reference in this Order, and the

motion to dismiss (ECF No. 34) is granted in part. The federal claim is dismissed without

prejudice, and the state law claims are remanded to the Court of Common Pleas for Lee County,

South Carolina.4

       IT IS SO ORDERED.
                                                            s/Cameron McGowan Currie
                                                            CAMERON MCGOWAN CURRIE
                                                            Senior United States District Judge
Columbia, South Carolina
April 22, 2021



4
  Defendant also filed a motion for protective order requesting to quash Plaintiff’s notice of
deposition and to temporarily stay discovery until the court ruled upon Defendant’s Motion to
Dismiss. ECF No. 37. As this case is being remanded to state court, no further discovery under
the purview of this court will occur at this time. Defendant’s motion is dismissed as moot.
                                                  10
